Citation Nr: 1204271	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-00 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for chondromalacia, right knee.  

2.  Entitlement to service connection for chondromalacia, right knee.  

3.  Entitlement to service connection for left hand impairment, to include as secondary to service-connected amputation of tip of left middle finger.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 29, 1977, to May 14, 1977, and from November 3, 1979, to November 4, 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision in which the RO confirmed and continued a previous denial of entitlement to service connection for chondromalacia, right knee, and entitlement to service connection for left hand impairment.  

As the Board must first decide whether new and material evidence has been received to reopen the claim for service connection before it can address the matter on the merits-and in light of the Board's favorable action on the Veteran's petition to reopen the claim-the Board has characterized the appeal as encompassing the two issues listed on the title page.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for chondromalacia, right knee, and entitlement to service connection for left hand impairment are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed May 2003 rating decision denied the Veteran's claim for service connection for chondromalacia, right knee.  

2.  The evidence associated with the claims file since the May 2003 rating decision includes evidence that is not cumulative and redundant of evidence of record at the time of the prior denial, that relates to unestablished facts necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claim for service connection for chondromalacia, right knee.  


CONCLUSIONS OF LAW

1.  The May 2003 rating decision, denying service connection for chondromalacia, right knee, is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2011).

2.  As evidence received since the May 2003 rating decision, denying service connection for chondromalacia, right knee, is new and material, the criteria for reopening the claim for service connection for chondromalacia, right knee, are met. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  VA's notice requirements apply to all five elements of a service- connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Given the favorable disposition of the Veteran's petition to reopen a claim for entitlement to service connection for chondromalacia, right knee, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.



II.  Pertinent Laws and Regulations

In general, rating decisions that are not timely appealed are final and binding based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  A claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Here, the claim to reopen was received in November 2006 therefore, the current version of the law, which is set forth in the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, then the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all of the evidence, both new and old, after ensuring that VA's statutory duty to assist the claimant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and material evidence has been submitted, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

III.  Analysis

In rating decisions dated in November 1980 and May 2003, the RO denied service connection for chondromalacia, right knee, respectively.  These decisions were predicated on the finding (in November 1980) that when the Veteran injured her right knee in 1977, she was not on inactive duty training (or ACDUTRA) and therefore there was no evidence that the Veteran's military duty had aggravated her pre-existing chondromalacia, right knee.  The May 2003 rating decision continued a denial on the basis that no new and material evidence had been presented to show that the injury occurred while on inactive duty status or that the Veteran's current right knee disability was otherwise related to the Veteran's military service.  

The evidence of record at that time consisted of various VA treatment records, service treatment records, private treatment records, military records (written statements, pay stubs and orders), and statements from the Veteran.  

Private treatment records show that the Veteran was seen for right knee treatment pre-military service and post-military service.  

An April 1978 enlistment report of medical history shows that the Veteran did not report currently having or having had a trick or locked knee.  However, she did report two past surgeries on her knee and being treated for her knee in the past five years.  The Veteran's lower extremities were evaluated as clinically normal.  

Military records show that in September 1977 A.J.O., LTC, USAR, AGC, wrote a letter to certify that the Veteran was a ready reserve member of the unit and that she injured her leg while in inactive duty for training on August 21, 1977.  He further stated that the injury was not caused from misconduct and that the Veteran was in duty status at the time of the injury.  However, he submitted a November 1977 written statement in which he indicated that he was amending portions of his September 1977 letter.  He indicated that the Veteran was injured at Kirkland AFB swimming pool after IADT hours on August 21, 1977 (Inactive Duty Training period 0730-1630).  

The evidence added to the record since the November 1980 and May 2003 rating decisions consist of additional VA treatment records, SSA records, private treatment records, and written statements from the Veteran.  The VA and private treatment records (including the SSA records) show continued treatment for a right knee condition.  The Veteran's written statements allege that the November 1977 letter from the Veteran's commanding officer cannot be used as evidence that she was not on INACDUTRA when the injury occurred because the letter does not bear his signature.  She challenges the "legality" of the letter.  In support of this contention the Veteran submitted documents which delineate what is required in order for the military to make a line of duty determination.  

The evidence that has been submitted since the November 1980 and May 2003 rating decisions is both new and material.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The Board finds that the newly received evidence, namely her written statements and supporting documents challenging the legality of the November 1977 letter from her commanding officer, when considered in conjunction with the previous evidence of record, relates to an unestablished fact-whether the Veteran injured her right knee during a period of INACDUTRA, which is necessary to substantiate the claim for service connection for chondromalacia, right knee.  This evidence is not considered cumulative or redundant of the evidence of record at the time of the final May 2003 RO decision, and furnishes a reasonable possibility of substantiating the claim for service connection for chondromalacia, right knee.  Therefore, the claim for service connection for chondromalacia is reopened.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, service connection for chondromalacia, right knee, is reopened, and is granted to this extent only


REMAND

The Board has determined that further development of the Veteran's claims is warranted.  

A review of the claims file shows that the Veteran withdrew her previous request for a hearing with a local Decision Review Officer (DRO) in lieu of an informal conference regarding the issues of entitlement to service connection for chondromalacia, right knee, and entitlement to service connection for left hand impairment.  The February 17, 2011, Supplemental Statement of the Case indicates that a personal hearing took place on February 11, 2011.  However, there is no report, transcript, or other record of what evidence and testimony was presented at that hearing or conference.  

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  Given that the Board has been put on notice of additional evidence that exists that is relevant to the claims on appeal, the Board must attempt to obtain these records upon remand.  





Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the report or transcript from the February 11, 2011, informal conference.  

2.  After completion of the above and any additional notice or development deemed necessary, readjudicate the claims on appeal.  In adjudicating the service connection claims, all applicable theories of entitlement to service connection should be considered, to include direct service connection and secondary service connection, as appropriate.  If any determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case and be afforded an opportunity to respond before the case is returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


